DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are currently pending.
The abstract submitted on 08/12/2020 is accepted.
No OATH was submitted.
The drawings submitted on 10/28/2020 are accepted.
No IDS was submitted.
No foreign priority has been claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maldonavo et al. (US 20190097715 A1) in view of Mofidi et al. (US 20190007086 A1).

Regarding claim 1, Maldonavo et al. discloses a method (Maldonavo et al., FIG. 10; [0024] MIMO systems may be implemented with antenna switch diversity (ASDIV) systems that allow RF components in different radio frequency front end (RFFE) systems of different radio systems in a wireless device to be selectively switched or coupled with different antennas) comprising: 
setting a drive power of a power amplifier (Maldonavo et al., FIG. 7, Power Amp (PA) 708) to a first power level (Maldonavo et al., [0039] when a processing circuitry determines that a transmit cycle is to be effectuated, the processing circuitry issues or causes issuance of signal to turn on the PA and select the transmission path for a switch; in relation to [0059] each of the WiFi PA and the eLAA PA may be turned on with a PA ON signal; WiFi_PA_ON_CHO signal and eLAA_ON signal respectively); 
switching an input to an isolation state (Maldonavo et al., [0063] in order to protect receiver components in the WiFi FEM that operate in the same band, an LNA off condition (shorting an LNA to ground, disconnecting the LNA, or disabling the LNA in order to avoid damage to the LNA) or, alternatively, an LNA bypass is effectuated to protect the receiver components from the eLAA transmission by the PA; [0064] the LAA system may effectuate an LNA off or LNA bypass condition or other isolation to protect at least LNA from the WiFi Channel transmissions in the same band); 
switching an antenna selection state of an antenna network (Maldonavo et al., [0065] the processing circuitry may determine that the best antenna for transmission of both the eLAA transmitter will be the other antenna and that the best antennas WiFi transmitter will be also be antenna Ant 2, which happens to be its default transmit antenna and during eLAA transmission, the ASDIV signal is asserted for switching the states of switches); and 
switching the input of the power amplifier to an active state (Maldonavo et al., [0066] the ASDIV switches are returned to their default positions so that the LNA receiver for LAA transmissions and LNA for WiFi Channel transmissions may receive signals via their respective default antennas).
Maldonado et al does not expressly disclose switching an input of the power amplifier to an isolation state.
Mofidi et al., for example from an analogous field of endeavor (Mofidi et al., [0006] a wireless communication device includes a T/R switch controller that sets the T/R switch to disconnect the transmitter from the antenna when the transmitter is actively transmitting in a high insertion loss mode to reduce power from the transmitter to the antenna) discloses switching an input of the power amplifier to an isolation state (Mofidi et al., [0079] the T/R switch may isolate the transmitter from the antenna port 120 during PLL tune and settling times).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine switching an input of the power amplifier to an isolation state as taught by Mofidi et al. with the system of Maldonavo et al. in order to introduce isolation (Mofidi et al., [0079]).

Regarding claim 5, Maldonavo et al. – Mofidi et al. disclose switching the input to the isolation state terminates a transceiver power to a known impedance. 
(Mofidi et al., [0071] the front end (FE) control timer will control the logic of the T/R switch to set it towards another port other than the desired TX port in order to introduce the ZIsolation during the PLL tune/settling time).  The motivation is the same as in claim 1.

Regarding claim 6, Maldonavo et al. – Mofidi et al. disclose switching the input to the isolation state isolates the power amplifier from input power  (Mofidi et al., [0079] the T/R switch may isolate the transmitter from the antenna port 120 during PLL tune and settling times).  The motivation is the same as in claim 1.

Regarding claim 7, Maldonavo et al. – Mofidi et al. disclose the first power level is above a minimal power level (Mofidi et al., [0073] the T/R switch may connect the antenna port to the transmitter port when the receiver is active, where by isolating the receiver with the T/R switch set to the transmitter, the maximum RX input power may be increased).  The motivation is the same as in claim 1.


Claims 2, 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maldonavo et al. and Mofidi et al., as applied to claim 1, further in view of Choi et al. (US 20210036825 A1).

Regarding claim 2, Maldonavo et al. and Mofidi et al. do not expressly disclose switching the input to the isolation state and switching the input to the active state are performed during a cyclic prefix portion of a symbol timing.
Choi et al., for example from an analogous field of endeavor (Choi et al., [0073] In the NR system, multiple numerologies may be supported, where the numerologies may be defined by subcarrier spacing and a CP (Cyclic Prefix) overhead) discloses switching the input to the isolation state and switching the input to the active state are performed during a cyclic prefix portion of a symbol timing (Choi et al., [0118] an NR system can support inter-slot antenna switching and intra-slot antenna switching, where a guard period [cyclic prefix portion] may be configured).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine switching the input to the isolation state and switching the input to the active state are performed during a cyclic prefix portion of a symbol timing as taught by Choi et al. with the combined system of Maldonavo et al. and Mofidi et al. in order to allow for transceiver unit (TXRU) virtualization (Choi et al., [0127]).

Regarding claim 3, Maldonavo et al. - Mofidi et al. - Choi et al. disclose the drive power is maintained at the first power level during the cyclic prefix portion of the symbol timing (Choi et al., [0123] when a transceiver unit (TXRU) is installed so as to adjust transmission power or a phase for each antenna element, independent beamforming is possible for each frequency resource).  The motivation is the same as in claim 2.

Regarding claim 4, Maldonavo et al. - Mofidi et al. - Choi et al. disclose the antenna network is able to settle during the cyclic prefix portion of the symbol timing (Mofidi et al., [0071] the front end (FE) control timer will control the logic of the T/R switch to set it towards another port other than the desired TX port in order to introduce the ZIsolation during the PLL tune/settling time).  The motivation is the same as in claim 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 - 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Maldonavo et al. (US 20190097715 A1).

Regarding claim 8, Maldonavo et al. discloses a circuit (Maldonavo et al., FIG. 7) comprising: a transceiver (Maldonavo et al., FIG. 7, transceiver 712); an antenna network (Maldonavo et al., FIG. 7, antennae 1 - 4) comprising a first antenna (Maldonavo et al., FIG. 7, antenna 1) and a second antenna (Maldonavo et al., FIG. 7, antenna 2); and a transmit/receive module (Maldonavo et al., FIG. 7, FEM 709) coupled to the transceiver (Maldonavo et al., FIG. 7, transceiver 712) and the antenna network (Maldonavo et al., FIG. 7, antennae 1 - 4), the transmit/receive module comprising: 
a power amplifier (Maldonavo et al., FIG. 7, PA 708) coupled to the transceiver (Maldonavo et al., FIG. 7, transceiver 712); 
a first switch (Maldonavo et al., FIG. 7, SW 704) coupled between an input of the power amplifier (Maldonavo et al., FIG. 7, PA 708) and the transceiver (Maldonavo et al., FIG. 7, transceiver 712); and 
a second switch (Maldonavo et al., FIG. 7, SW 750) coupled between the first switch and a ground node (Maldonavo et al., [0039] if the switch is a double pole, double throw (DPDT) switch, Ant 1 may be coupled to ground through a resistance).

Regarding claim 9, Maldonavo et al. discloses the transmit/receive module further comprises a third switch (Maldonavo et al., FIG. 7, SW 702) coupled between an output of the power amplifier (Maldonavo et al., FIG. 7, PA 708) and the antenna network (Maldonavo et al., FIG. 7, antennae 1 - 4), the third switch configured to alternatively couple the output of the power amplifier to the first antenna or the second antenna (Maldonavo et al., [0055] the antennas are coupled to antenna switches 702 and 704 which are both implemented with double pole/double throw (DPDT) switches and are used to implement antenna switch diversity (ASDIV)).

Regarding claim 10, Maldonavo et al. discloses a low-noise amplifier (Maldonavo et al., FIG. 7, LNA 730) coupled to the transceiver (Maldonavo et al., FIG. 7, transceiver 712).

Regarding claim 11, Maldonavo et al. discloses the transmit/receive module further comprises a fourth switch (Maldonavo et al., FIG. 7, T/R SW 710) coupled between the output of the power amplifier (Maldonavo et al., FIG. 7, PA 708) and the third switch and between an input of the low-noise amplifier (Maldonavo et al., FIG. 7, LNA 730) and the third switch, the fourth switch configured to alternatively couple the antenna network to the output of the power amplifier or the input of the low-noise amplifier (Maldonavo et al., [0055] the antennas may be selectively switched to couple with at least one WiFi/5 Ghz transmit PA in a front end module (FEM) via a further transmit/receive (T/R) switch to either antenna dependent upon which antenna is determined by a transceiver and processing circuitry to be the best antenna for signal transmission).

Regarding claim 12, Maldonavo et al. discloses a filter (Maldonavo et al., FIG. 7, bandpass filter (BPF)) coupled between the third switch and the fourth switch (Maldonavo et al., [0037] the coupling of the switch to the front end components may further include band pass filtering (BPF) for passing particular frequencies, such a UHB frequencies or WiFi frequencies).

Regarding claim 13, Maldonavo et al. discloses a resistor coupled between the second switch and a ground node (Maldonavo et al., [0039] if the switch is a double pole, double throw (DPDT) switch, Ant 1 may be coupled to ground through a resistance).

Regarding claim 14, Maldonavo et al. discloses a time division duplex module (Maldonavo et al., FIG. 7; [0046] the antenna switch diversity (ASDIV) is applicable in time division duplex (TDD) scenarios where antennas are switched in time) comprising: 
a power amplifier (Maldonavo et al., FIG. 7, PA 708); a first switch (Maldonavo et al., FIG. 7, SW 704); a second switch (Maldonavo et al., FIG. 7, SW 750); and coupling circuitry (Maldonavo et al., FIG. 7, Band Pass Filter (BPF)) configured to couple: the power amplifier to a transceiver (Maldonavo et al., FIG. 7, transceiver 712); 
the first switch (Maldonavo et al., FIG. 7, SW 704) between an input of the power amplifier (Maldonavo et al., FIG. 7, PA 708) and the transceiver (Maldonavo et al., FIG. 7, transceiver 712); and the second switch (Maldonavo et al., FIG. 7, SW 750) between the first switch and a ground node (Maldonavo et al., [0039] if the switch is a double pole, double throw (DPDT) switch, Ant 1may be coupled to ground through a resistance).

Regarding claim 15, Maldonavo et al. discloses a third switch (Maldonavo et al., FIG. 7, SW 702) wherein the coupling circuitry is further configured to couple the third switch between an output of the power amplifier (Maldonavo et al., FIG. 7, PA 708) and an antenna network (Maldonavo et al., FIG. 7, antennae 1 - 4) comprising a first antenna and a second antenna (Maldonavo et al., [0055] the antennas are coupled to antenna switches 702 and 704 which are both implemented with double pole/double throw (DPDT) switches and are used to implement antenna switch diversity (ASDIV)).

Regarding claim 16, Maldonavo et al. discloses the third switch is configured to alternatively couple the output of the power amplifier (Maldonavo et al., FIG. 7, PA 708) to the first antenna or the second antenna (Maldonavo et al., [0055] the antennas are coupled to antenna switches 702 and 704 which are both implemented with double pole/double throw (DPDT) switches and are used to implement antenna switch diversity (ASDIV)).

Regarding claim 17, Maldonavo et al. discloses a low-noise amplifier (Maldonavo et al., FIG. 7, LNA 730) wherein the coupling circuitry is further configured to couple the low-noise amplifier to the transceiver (Maldonavo et al., FIG. 7, transceiver 712).

Regarding claim 18, Maldonavo et al. discloses a fourth switch (Maldonavo et al., FIG. 7, T/R SW 710) wherein the coupling circuitry is further configured to couple the fourth switch between the output of the power amplifier and the third switch and between an input of the low-noise amplifier and the third switch (Maldonavo et al., [0055] the antennas may be selectively switched to couple with at least one WiFi/5 Ghz transmit PA in a front end module (FEM) via a further transmit/receive (T/R) switch to either antenna dependent upon which antenna is determined by a transceiver and processing circuitry to be the best antenna for signal transmission).

Regarding claim 19, Maldonavo et al. discloses the fourth switch is configured to alternatively couple the antenna network (Maldonavo et al., FIG. 7, antennae 1 - 4) to the output of the power amplifier (Maldonavo et al., FIG. 7, PA 708) or the input of the low-noise amplifier (Maldonavo et al., FIG. 7, LNA 730; [0055] the antennas may be selectively switched to couple with at least one WiFi/5 Ghz transmit PA in a front end module (FEM) via a further transmit/receive (T/R) switch to either antenna dependent upon which antenna is determined by a transceiver and processing circuitry to be the best antenna for signal transmission).

Regarding claim 20, Maldonavo et al. discloses a resistor wherein the coupling circuitry is further configured to couple the resistor between the second switch and a ground node (Maldonavo et al., [0039] if the switch is a double pole, double throw (DPDT) switch, Ant 1 may be coupled to ground through a resistance).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ancora et al. (US 20130196609 A1) is cited to show a radio transceiver including an antenna switch, an RF and front end circuit coupled to the antenna switch, an RF transceiver coupled to the RF front end, a baseband , where the radio transceiver further includes controlling the antenna switch in an isolated mode and a controlling programmable adaptive filter for introducing at least one notch for eliminating one corresponding spur. The radio transceiver also includes an FFT computation for the purpose of elaborating a representation, in the time domain, of the different spurs and/or jammers spoiling the received signal when in isolated mode, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416